Citation Nr: 0313665	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk







INTRODUCTION

The veteran served on active duty from March 1969 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

Competent medical evidence of a diagnosis of PTSD is not of 
record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed PTSD as a result of 
the events experienced in Vietnam. The veteran complained 
that he suffers PTSD.  He indicated several stressors, 
including arriving to join his company under fire, having to 
jump from a helicopter (20 feet high), and engage in two 
firefights within the first 24 hours of his arrival.  He also 
reported witnessing the death of his best friend while under 
fire.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2002).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  38 C.F.R. § 
4.125 (2002).

The veteran's service medical records show that a personality 
disorder was first diagnosed in November 1969.  Several days 
later, the diagnosis was changed to schizophrenic reaction, 
acute undifferentiated type.  An examination at the time 
reveals the veteran had a history of confusion, inappropriate 
hostility, agitation, and incoherence.  He said that he felt 
that everyone was out to harm him.  He also complained of 
dizziness and experienced blank spells and confusion.  He had 
also had an altercation with his 1st Sergent, claimed he lost 
control of himself, and thought the 1st Sergent looked like a 
devil.   A certificate of psychiatric evaluation, showing 
treatment from November 28, 1969 to December 3, 1969, reveals 
a diagnosis of immature personality, passive aggressive type, 
chronic, moderate, manifest by overt and indirect resistance 
to authority and discipline, impulsivity, aggressive 
behavior, and poor tolerance to frustration.  The examiner 
found that the veteran's disorder existed prior to service.  
When examined in January 1970, the veteran admitted that he 
had experienced nervous trouble.  He was seen in a mental 
hygiene clinic in May 1970.  At that time he was tense and 
anxious.  A diagnosis of emotionally unstable personality 
with schizoid and paranoid features was made; separation from 
service was recommended at this time.  The same diagnosis was 
reported on the veteran's discharge report in June 1970.  At 
that time he reported that he always had nightmares when 
sleeping.  

A Trauma Recovery Program screening was conducted in October 
1994 in conjunction with an evaluation for PTSD.  At that 
time, the veteran was unable to describe a traumatic event.  
He did report that he was in two or three firefights and saw 
one person killed.  The results of the tests performed 
(Minnesota Multiphasic Personality Inventory (MMPI) and Beck 
Depression Inventory Profile) were inconclusive and the 
examiner reported that there were limits to the diagnostic 
conclusions one can draw based on testing alone.  It was 
stated that his profile failed to provide support for a 
diagnosis of PTSD due to the invalid nature of the MMPI 
Profile.  

VA examinations conducted in June 1987, December 1995, and 
February 1999, reveal diagnoses of schizophrenia, 
undifferentiated, chronic; schizophrenia, paranoid, 
continuous; and schizophrenia paranoid type, continuous, 
respectively.  The 1999 VA examination shows that the veteran 
gave a history consistent with schizophrenia, paranoid type 
and continuous as well as an alcohol abuse and dependence.  
The examiner concluded that the veteran did not satisfy 
criteria needed for a diagnosis of PTSD.

In the reports of the Social Security Administration were 
obtained and reveal no finding that the veteran suffered the 
disability from PTSD.

The veteran originally claimed to have been treated for PTSD 
at the Natchez Mental Health Center and later said that all 
of his treatment was at the VA Medical Center, Jackson MS.  
The cited treatment reports do not show treatment of 
diagnosis of PTSD.

Although the veteran contends that he has PTSD, there is no 
competent medical evidence that PTSD has been diagnosed.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of a diagnosis of PTSD, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD. Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also notes other evidence in the claims folder (the 
veteran's Military Personnel Folder) shows that he served in 
Vietnam from September 28, 1969 to June 25, 1970.  These 
records do not show that the veteran was involved in any 
combat missions nor was he awarded any type of combat medals 
or awards.  However, in a report prepared by U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) dated 
in September 2002, a USASCRUR representative stated that the 
veteran's company had contact with the enemy on September 28, 
1969, which resulted in casualties.  It was also confirmed 
that the veteran's DA Form 20 stated that he was assigned to 
this particular company effective September 28, 1969.  The 
USASCRUR representative also stated that their organization 
could not verify the veteran's stressor statements that his 
best friend (no name provided) was killed right next to him.  
In light of the Board's determination that the evidence is 
against the claim that the veteran has PTSD, the issues of 
whether verified stressors exist and whether the veteran 
participated in combat are downstream issues which will not 
be further discussed. See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation); see also Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (stating that the provisions of 38 U.S.C.A. § 1154 
do not address the question of current disability and a nexus 
to service).  Based upon the above evidence and rationale, 
the claim is denied.


VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by an August 2002 letter.  In 
particular, the veteran was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
veteran contends that all of his treatment was at the VA 
Medical Center, Jackson MS, the record shows that the RO has 
secured the veteran's service medical records including 
treatment reports from VA Medical Center, Jackson MS.   
Additionally, the RO secured the veteran's service personnel 
records, USASCUR report and Social Security records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

